Citation Nr: 0107726	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-32 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to an effective date prior to December 8, 1993 
for an award of a total rating based on individual 
unemployability.



WITNESS AT HEARING ON APPEAL

Appellant

REMAND


The veteran had active duty from April 1970 to June 1975.  
This matter comes on appeal from a May 1996 decision by the 
Manila VA Regioanl Office which granted a total rating based 
on individual unemployability effective December 8, 1993.

The veteran appeared at a personal hearing in Washington, 
D.C. before the undersigned member of the Board of Veterans' 
Appeals on July 13, 2000. Due to defective equipment, a 
complete recording of the July 13, 2000 hearing was not made. 
The veteran has been sent a copy of that portion of the 
hearing which was transcribed. On September 5, 2000, the 
veteran was provided, as requested, a copy of his entire 
claims folder. Subsequently, Volume 1 of his claims folder 
was misplaced at the Board and has not yet been located. 

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:


1.  The veteran should be contacted and 
requested to bring or mail to the RO that 
portion of the copy of the claims folder 
provided to him dated prior to the rating 
action of May 31, 1996. The RO should 
duplicate the pages provided by the 
veteran, certify their accuracy to the 
extent possible, and associate them with 
Volume 2 of the claims folder. The pages 
provided by the veteran should be 
returned to him.

2.  Should the part of the claims folder 
discussed above not be obtained from the 
veteran, the RO should take all 
reasonable steps to reconstruct Volume 1, 
with the assistance of the Manila RO, if 
appropriate.

3.  The veteran should be given the 
opportunity to request another hearing 
before a member of the Board, either at 
the RO or in Washington, D.C.


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





